 

    
   
  

Cv-02272-JLS Document1 Filed 05/24/19 Page 1 of 21

“Be
CIVIL COVER SHEET Or G. CY - OR 22

The JS 44 civil cover sheet an \ ontained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court, “This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
Purpose of initiating the civil docket sheet. (SER INSTRUCTIONS ON NEXT PAGE OR THIS FORM.) ,

1. (a) PLAINTIFFS DEFENDANTS Le 1 he os
ROBERT STENGEL, individually, and g HOPS AT THE PADDOCK, INC. and SCOTT HOPPY

similarly situated,
(b) County of Residence of First Listed Plaintiff
{EXCEPT IN U.S. PLAINTIFF

ra Oot}

     

  
  
 

County of Residence of First Listed Defendant
UN US, PLAINTIFF CASES ONLY)
NOTE; IN LAND CONDEMNATION CASES, USE THE LGCATION OF

 

 

 
   

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE TRACT OF LAND INVOLVED,
(ce) Attomeys (Fit Name, Address, and Telephone Number} Attomeys (if Known)
BROWN, LLC
LLE Town Square Place, Suite 400
Jersey City, NF 073 Uh (877) 561-0000
It. BASIS OF JURISDICTION (Place an “X" tn One Box Only) ITE, CITIZENSHIP OF PRINCIPAL PARTIES @izce an “X" in One Box for Plaintiol
(For Diversity Cases Only} and One Bax for Defendant)
OF: U.S. Government P4 3 Feyleral Question PYF DEF PIF DEF
Plaintiit (U.S. Government Nat a Party) Citizen af This State O t © 1 Incorporated or Principel Place oa 4
of Business (n This State
O2 US. Government Diversity Citizen of Another State O2 oO 2  tocorporated and Principal Place O83 a3
Defendant (indicate Citizenship of Parties in ttem UD} of Business [n Another Siate
Citizen or Subject of a O3 OG 3 Foreign Nation O6 6
Foreign Country
I¥. NATURE OF SUIT (Place an “x~ int One Bor Only) Click here for: Nature of Suit Code Descriptions.
te CONTRACT. na aaa TORTS ee | FORFEITURE/PENALTY : BANKRUPTCY cn OTHER STATUTES
CV tO Insurasce PERSONAL INJURY PERSONAL INJURY = [C1 625 Drug Related Seizure C1 422 Appeal 28 USC [58 G 375 False Claims Act
OF 120 Marine C310 Aisptane © 365 Personal Injury - of Property 2E USC 881 | (7 423 Withdrawal G 376 Qui Tam (31 USC
O (30 Miller Act (0 315 Aisplane Product Product Liability 0 690 Other 28 USC 157 3729{a}}
OF [40 Negotiable Instrument Liability O 367 Health Cares CJ 409 State Reapportionment
O 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical _ PROPERTY RIGHTS -- $C) 410 Antitrust
& Enforcement of Jadgment Slander Personal fajury O 820 Copyrights ©) 430 Banks and Banking
o7 155 Medicare Act (J 330 Federal Employers’ Product Liabitity O 830 Patent 0 450 Commerce
0) 152 Recovery of Defaulted Liability O 368 Asbestos Personal 7 835 Patent - Abbreviated C) 460 Deportation
Student Loans CF 349 Marine Enjury Product New Drug Application | 07 470 Racketeer Influenced and
(Rxcludes Veterans} OF 445 Marine Product Liability O $40 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY [eT LABOR SOCIAL SECURITY JO) 480 Consumer Credit
of Veteran's Benefits 7 350 Motor Vehicle 7 370 Other Fraud 10 Fair Labor Standards 3 861 HEA (1395T) 1 490 Cabie/Sat FV
60 Stockhoiders' Suits 0 355 Motor Vehicle DO 371 Truth in Lending Act & 862 Black Lung (923) C1 850 Securities/Commoadities!
G £96 Other Contract Product Liability O) 380 Other Personal 720 Labor/Management G 863 DIWC/DIWW (405(g)) Exchange
O (95 Contract Product Liability | 360 Other Personal Property Damage Relations {F 864 SSID Title XVI 7 890 Other Statutory Actions
O 196 Franchise Enjury O 385 Property Damage 0 740 Railway Labor Act GC 865 RSI (405(g)) (7 891 Agricultural Acts
0 362 Pexsonal Tejury - Product Lisbility GO 751 Family and Medical 7 893 Environmental Matters
Medical Maipractice Leave Act _ 0 895 Freedom of Information
Le REAL PROPERTY - __ CIVIL RIGHTS "|: PRISONER PETITIONS -| {7 790 Other Labor Litigation FEDERAL TAX SULTS Agt
G 210 Land Condemnation J 440 Other Civil Rights Habeas Carpus: 3 791 Employee Retirement CF 870 Taxes (U.S. Plaintiff 07 896 Arbitration
G 220 Foreclosure 0 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) 0 899 Administrative Procedure
(3 230 Rent Lease & Ejectment 07 442 Employment 7 $10 Motions to Vacate O 87 RS-—Third Party Act/Review or Appeal of
O 249 Torts to Land 0 443 Housings Sentence 26 USC 7409 Agency Decision
€) 245 Tort Product Liability Accommodations 0 530 General {1 950 Constituticaality of
G 290 Ail Other Real Property GC 445 Amer. w/Disabilities -/ $35 Death Penalty {IMMIGRATION — - State Statutes
Employment Other: F] 462 Naturalization Application
(3 446 Amer. w/Disabilities -|C} 540 Mandamus & Other |] 465 Other immigration
Other & 550 Civil Rights Actions
G 448 Education G 545 Prison Condition
& 560 Civil Detainee -
Conditions of
m™ Confinement
¥. RIGIN (Place an “X” in Gre Bax Gniy)
a iginal 12 Removed from O 3 Remanded from 4 Reinstatedor © 5 Transferredfrom 6 Multidistrici O 8 Multidistrict
roceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Bo aot cite Jurisdictional statutes untess diversity):

 

 

 

 

 

 

 

 

 

29 U.S.C. § 201 and 29 CER. $ 516
. AUSE OF acrigf Bridf description of cause:
Violations of the Fair Labor Standards Act, 29 U.S.C. § 201 ("FLSA") xX
VI. REQUESTED IN \ §@ GHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demagdeg in complaint:
COMPLAINT: DER RULE 23, F.R.Cv.P. JURY DEMAND: Y No
VIIL RELATED CANE(S) ;
IF ANY (Sep instructions): nga DOCKET NUMBER
DATE — SIGNATURE OF AFTORTEYOF RECORD
05/23/19 Lo
FOR OFFICE USE ONLY tf

RECHIPT # AMOUNT APPLYING [FP JUDGE MAG, FUDGE

a rrr ——_— ve

 
 

 

UNITED STATES DISTRICT COURT i Y) 2% yy a 2%
FOR THE EASTERN DISTRICT OF PENNSYLVANIA oe
DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 2509 5 Lumber Street, Allentown, PA 18103
Address of Defendant;4158 Kistler Road, Schnecksville, PA 18078

 

Place of Accident, Incident or Transaction: 1945 W. Columbia Street, Allentown, PA 18104

 

 

RELATED CASE, IF ANY: (| (
Case Number: nia Judge: fa Date Terminated:
NL

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| no[ V]
previously terrainated action in this court?

2. Does this case involve the same issue of fact or prow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No
numbered case pending or within one year previously terminated action of this court?

4, 1s this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No

case filed by the same individual?

this court except as noted above.
po,

L certify that, to my knowledge, the within case C1 is not related to any 7 within one year previously terminated action in
f

 

 

 

DATE: 05/23/19 ason 1. Brown PA Bar #79369
diforney-at-Law f Prope e Plaintiff Attornay 1D, # (if applicable)
l“
CIVIL: (Place a ¥ in one category only}
A, Federal Question Cases: B. Diversity Jurisdiction Cases:
(] t. Indemnity Contract, Marine Contract, and All Other Contracts (] |. Insurance Contract and Other Contracts
[J] 2. FELA L] 2. Airplane Personal Injury
[} 3. Jones Act-Personal Injury [i 3. Assault, Defamation
(] 4. Antitrust [] 4. Marine Personal Injury
Patent [} 5. Motor Vebicle Personal Injury
Labor-Management Relations [] 6. Other Personal Injury (Please specify):
Civil Rights L] 7. Produets Liability
Habeas Corpus [} 8. Products Liability — Asbestos
Securities Act(s) Cases Li 9. All other Diversity Cases
. Social Security Review Cases (Please specify):

 

. All other Federal Question Cases

(Please specify): Fair Labor Standards Act ("FLSA") 29 U.S.C. § 201 and 29 C.E.R. § 516

 

| Spoon

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is io remove the case from eligibility for arbitration.)

I Jason T. Brown , counsel of record or pro se plaintiff, do hereby certify:

 

  
     

rsuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
ekceed the sum of $150,000.00 exclusive of interest and costs: yoo

Ad °

HAY 24 2019

05/23/19 Jason T. Brown fo PA Bar #79369
Aitorney-at-Law / PyfSe Plant Attorney LD, # (if applicable)

J

Relief other than monetary damages is sought.

 

DATE:

 

NOTE: A trial de nove will be a trial by jury only if there has been compliance with #.R.C.P, 38.

 

Civ. 6095/2078)

 

 
Case 5:19-cv-02272-JLS Document1 Filed 05/24/19 Page 3 of 21

  

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

ROBERT STENGEL, individually, and on

behalf of others similarly situated, CIVIL ACTION os

   

v. :
HOPS AT THE PADDOCK, INC, and SCOTT

HOPPY NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.) ( )

(f) Standard Management — Cases that do not fall into any one of the other tracks.

(/

 

 

 

05/23/19 Jason T. Brown" Plaintiff
Date Attorney-at-lay’/ Attorney for
(877) 561-0000 (855) 582-5297 jtb@jtblawgroup.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 5:19-cv-02272-JLS Document1 Filed 05/24/19 Page 4 of 21

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

ROBERT STENGEL, individually and on
behalf of others similarly situated,

Civil Case No.:
Plaintiff, on ag
iw Geer ©

VS,

HOPS AT THE PADDOCK, INC. and SCOTT
HOPPY,

 

Defendants.

 

COLLECTIVE AND CLASS ACTION COMPLAINE
WITH JURY DEMAND

Plaintiff Robert Stengel, individually and on behalf of all others similarly situated, by and
through his attorneys, Brown, LLC, hereby files this Collective and Class Action Complaint
against Defendants Hops at The Paddock Inc. and Scott Hoppy, and alleges of his own knowledge
and conduct and upon information and belief as to all other matters, as follows:

INTRODUCTION

1. Plaintiff brings this action for himself and all other similarly situated collective
members to recover unpaid overtime compensation, liquidated damages, and reasonable attorneys’
fees and costs as a result of Defendants’ willful violation of the Fair Labor Standards Act
(“FLSA”), 29 U.S.C. § 201 et seg. and attendant regulations at 29 C.P.R. § 516 et seq.

2, Plaintiff also brings this action for himself and on behalf of all other similarly
situated Rule 23 class members to recover unpaid overtime wages, liquidated damages, pre- and
post-judgment interest, and reasonable attorneys’ fees and costs as a result of Defendants’ willful
violation of the Pennsylvania Minimum Wage Act, 43 P.S. § 333.101 et seg. (SPMWA”) and

attendant regulations, 34 Pa. Code § 231.1 e¢ seq. as well as the Pennsylvania Wage Payment and

“tas

Ae ty
fea
Case 5:19-cv-02272-JLS Document1 Filed 05/24/19 Page 5 of 21

Collection Law, 43 P.S. § 260.1 et seq. “WPCL”).

3. Defendants operate and own Hops at the Paddock and Hops Fogelsville Hotel in
the Commonwealth of Pennsylvania.

4. Plaintiff and the putative FLSA collective and Rule 23 class members were hourly-
paid restaurant workers who were victims of Defendants’ common unlawful policies in violation
of the FLSA, PMWA and WPCL.

5. In several weeks Defendants required the hourly-paid restaurant workers to perform
work for over forty (40) hours a week.

6. Defendants failed to pay overtime wages at a rate of not less than one and one-half
(1.5) times the regular rate of pay for all hours they worked in excess of forty (40) in a workweek.

7. Specifically, Defendants paid the restaurant workers for hours over forty (40) off
the books at a straight rate of pay.

8. Plaintiff asserts the FLSA claims on behalf of a putative FLSA collective, defined
as:

All hourly-paid restaurant workers employed by Defendants at any time from three
(3) years prior to the filing of this Complaint through the date of judgment.

9, Plaintiff seeks to send a Notice pursuant to 29 U.S.C. § 216(b) to the hourly-paid
restaurant workers of Defendants permitting them to assert FLSA claims in this collective action
by filing their individual consent forms.

10. Plaintiff asserts the PMWA and WPCL claims on behalf of a putative class pursuant
to Fed. R. Civ. P, 23, defined as:

All hourly-paid restaurant worker employed by Defendants in the Commonwealth
of Pennsylvania at any time from three (3) years prior to the filing of this Complaint

through the date of judgment.

ll. Defendants have willfully and intentionally committed widespread violations of the
Case 5:19-cv-02272-JLS Document1 Filed 05/24/19 Page 6 of 21

above-described statutes and corresponding regulations, in the manner described herein.
JURISDICTION AND VENUE

12. This Court has subject-matter jurisdiction over Plaintiff's FLSA claims pursuant to
28 U.S.C, § 1331 because Plaintiff's claims raise a federal question under 29 U.S.C. § 201, et seq.

13. This Court has supplemental jurisdiction over Piaintiff’s state law claims pursuant
to 28 U.S.C. §1367 because those claims derive from a common nucleus of operative facts as
Plaintiff's federal claims.

14. The Court has personal jurisdiction over Defendants because they engaged in
systematic and continuous contacts with the Commonwealth of Pennsylvania by, inter alia,
employing individuals to work out of Pennsylvania, including Plaintiff, and Plaintiff's claims arise
out of those contacts.

15. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c) because
Defendants employed Plaintiff in this district and because a substantial portion of the events that
give rise to the Plaintiff's claims occurred in this district.

PARTIES

16. | Defendant Hops at The Paddock, Inc. (“Hops at The Paddock’’) is an entity created
and existing under and by virtue of the laws of the Commonwealth of Pennsylvania.

17. According to the Pennsylvania Department of State website,' Hops at The Paddock
maintains an address in the Commonwealth of Pennsylvania at 4158 Kistler Road, Schnecksville,
PA 18078.

18. According to the Pennsylvania Department of State website, Byron V. Hoppy is the

President of Hops at The Paddock.

 

 https://www.corporations.pa.gov/search/corpsearch.
Case 5:19-cv-02272-JLS Document1 Filed 05/24/19 Page 7 of 21

19. According to the Pennsylvania Department of State website, Scott M. Hoppy is the
Vice President of Hops at The Paddock.

20. According to the Pennsylvania Department of State website, Carol A. Hoppy is the
Secretary and Treasurer of Hops at The Paddock.

21. The Defendants acquired The Fogelsville Hotel in approximately 2006.

22. The Defendants acquired The Paddock in approximately 2011.

23. According to its website’, Hops at The Paddock has restaurants at the following
two (2) locations:

© 7921 Main St., Fogelsville, PA 18051; and
e 1945 W. Columbia St., Allentown, PA 18104.

24. Mr. Hoppy is personally involved in the daily operation of Hops at The Paddock.

25. Mr. Hoppy is present at Hops at The Paddock restaurants on a regular basis.

26. Mr. Hoppy is personally involved in the daily management of the Hops at The
Paddock’s employees.

27. Mr. Hoppy determines the compensation policies and work schedules, duties and
conditions of the Hops at The Paddeck’s employees.

28. Mr. Hoppy was involved in the hiring and firing of Plaintiff.

29. | Mr. Hoppy was involved in determining the compensation of Plaintiff.

30. Mr. Hoppy was involved in setting the work schedules, duties and conditions of
Plaintiff's employment.

31. Plaintiff Robert Stengel (“Stengel”) is a resident of the County of Lehigh and

Commonwealth of Pennsylvania.

 

2

https://www_hopslehighvalley.com/ (last accessed May 17, 2019).
Case 5:19-cv-02272-JLS Document1 Filed 05/24/19 Page 8 of 21

32. Mr. Stengel was an hourly-paid employee from approximately November 2017 to
April 2019.

33. He was an hourly-paid pizza maker and cook from approximately November 2017
to April 2019.

34. While employed by Defendants, he primarily worked at the 1945 W. Columbia
Street, Allentown, PA location.

35. In addition to his pizza maker and cook duties, Mr. Stengel was occasionally asked
to perform work as a bouncer.

36. Mr. Stengel’s written consent to become an FLSA party plaintiff is attached hereto
as Exhibit A.

FACTUAL ALLEGATIONS

37. Defendants have operated and controlled an enterprise engaged in commerce as
defined under the FLSA.

38. Defendants have generated over $500,000 in revenue per year.

39. Defendants have engaged in ordinary commercial activities within the meaning of
the FLSA that result in sales made or business done.

40. Defendants were/are the “employers” of the hourly-paid restaurant workers
including Plaintiff within the meaning of 29 U.S.C. § 203(d) of the FLSA, 43 P.S. § 333.103(g) of
the PMWA and 43 P.S. § 260.2a. of the WPCL.

41. The hourly-paid restaurant workers including Plaintiff were/are “employees” of
Defendants within the meaning of 29 U.S.C. § 203(e)(1) of the FLSA and 43 P.S. § 333.103(h) of
the PMWA.

42. Defendants “suffered or permitted” the hourly-paid restaurant workers including
Case 5:19-cv-02272-JLS Document1 Filed 05/24/19 Page 9 of 21

Plaintiff to work and thus “employed” them within the meaning of 29 U.S.C. §203(g) of the FLSA
and 43 P.S. § 333.103(¢f} of the PMWA.

43, Defendants, directly or indirectly, hired the hourly-paid restaurant workers
including Plaintiff and determined the rate and method of the payment of their wages.

44, Defendants controlled the work schedules, duties, protocols, applications,
assignments and conditions of employment of the hourly-paid restaurant workers including
Plaintiff.

45, The hourly-paid restaurant workers including Plaintiff performed primary job
duties that do not fall within any exemptions from overtime under the FLSA and PMWA.

46. ‘In several weeks, Defendants required the hourly-paid restaurant workers to
perform work for over forty (40) hours a week.

47. During his employment with Defendants, Plaintiff regularly worked over forty (40)
hours per week.

48. Plaintiff regularly worked five (5) days a week.

49, Defendants paid the employees on a bi-weekly basis.

50. Defendants administered a common policy and system where employees were paid
on the books for up to 40 hours per week and off the books at straight time for hours over 40 per
week,

51. Defendants used this illegal pay structure to short workers their overtime pay
premium.

52. For example, below is a copy of Plaintiff's paystub for the pay period of 4/1/19 to

4/19/19.
Case 5:19-cv-02272-JLS Document1 Filed 05/24/19 Page 10 of 21

HOPS AT THE PADDOCK
Aust nO wk

        

 

a. We tat

GLEE NAME "| Taapaven DTS FeDwiestarus rae reman | | em uate | CROKE)

STENGEL Aka ~  eeoisitedsldetg @/18s1a BB GE)

faadieAY, TT Seog | nepeay Ue Bea FC MMpPA OP

TEBO.OG | SdcSec! aa. a4 Bad 4Gkass pia. | ase. vo:

: MAOCARE 18.24: 128. G0: i : :

i i i [FEO WH 7eGS | Baa. ca! i

: : i IBA TEX 36.34 ° 272 Gd i i

| : i sory TK" georg 17h. F : :
t i ROT BF 5. ac:
| | i : La? Boks 16.00

i : i .

: ; : '

} i i i

i i i : '

{ TOTAL PAY j J120 0c TOTAL DEDUCTIONS 215 40 NET Pas Sten meee aa

PAY STATEMENT

 

53. During the 4/1/19 to 4/19/19 bi-weekly pay period, Plaintiff worked more than 40
hours in a week and more than 80 hours in two weeks.

54. During the 4/1/19 to 4/19/19 bi-weekly pay period, Defendants paid Plaintiff on the
books for 80 hours at the regular hourly rate ($14).

55. Separately they paid Plaintiff cash off the books for hours over 80 at the regular
hourly rate ($14), without paying any half-time overtime premium.

56. The paystubs fail to include hours worked over 80.

57. Defendants failed to properly pay the hourly-paid restaurant workers overtime
wages at a rate of not less than one and one-half (1.5) times their regular rate of pay for all hours
they worked in excess of forty (40) in a workweek.

58. That is the Defendants paid overtime hours at a straight time rate.

59, The hourly-paid restaurant workers were subject to the unlawful common policies
and practices of Defendants as stated herein that violated the FLSA and PMWA and WPCL.

60. Defendants’ wrongful acts and/or omissions/commissions, as alleged herein, were
not made in good faith, or in conformity with or in reliance on any written administrative

regulation, order, ruling, approval, or interpretation by the state and/or U.S. Department of Labor
Case 5:19-cv-02272-JLS Document1 Filed 05/24/19 Page 11 of 21

and/or any state department of labor, or any administrative practice or enforcement practice or
enforcement policy of such departments.

61. Defendants’ violations of the above-described federal and state wage and hour
statutes and regulations were willful, arbitrary, unreasonable and in bad faith.

COLLECTIVE ACTION ALLEGATIONS

62. Plaintiff re-alleges and incorporates all previous paragraphs herein.

63. Plaintiff brings this action pursuant to Section 216(b) of the FLSA, as an opt-in
representative action, for and on behalf of all hourly-paid restaurant workers who were or have
been affected by Defendants’ unlawful common policies and practices which include failure to
pay overtime compensation, in violation of the Fair Labor Standards Act, 29 U.S.C. § 201 ef seq.
(“FLSA”) and attendant regulations at 29 C.F.R. § 516, et seq.

64. Plaintiff brings this action pursuant to 29 U.S.C. § 216(b) of the FLSA on behalf
of:

All hourly-paid restaurant workers employed by Defendants at any time from three
(3) years prior to the filing of this Complaint through the date of judgment.

Plaintiff reserves the right to amend this definition as necessary.

65. Plaintiff brings this collective action against Defendants to recover unpaid overtime
compensation, liquidated damages, and reasonable attorneys’ fees and costs pursuant to 29 U.S.C,
§ 216(b).

66. The collective action further alleges a willful violation of the FLSA and seeks an
additional, third year of limitations.

67. Plaintiff seeks to send Notice to the hourly-paid restaurant workers of Defendants
permitting them to assert FLSA claims in this collective action by filing their individual consent

forms, as provided by 29 U.S.C. § 216(b) and supporting case law.
Case 5:19-cv-02272-JLS Document1 Filed 05/24/19 Page 12 of 21

68. Certification of the collective action under the FLSA is appropriate because the
employees described herein are “similarly situated” to Plaintiff under 29 U.S.C. § 216(b). The
class of employees on behalf of whom Plaintiff brings this collective action are similarly situated
because the hourly-paid restaurant workers were subject to the same or similar unlawful policies
and practices as stated herein and their claims are based upon the same factual and legal theories.

69. Plaintiff anticipates that there will be no difficulty in the management of this
litigation. This litigation presents claims under the FLSA, a type that have often been prosecuted
on a class wide basis, and the manner of identifying the collective and providing any monetary
‘yelief to it can be effectuated from a review of Defendants’ records.

70. Plaintiff and the putative FLSA collective members demand a trial by jury.

RULE 23 CLASS ACTION ALLEGATIONS

71. Plaintiff re-alleges and incorporates all previous paragraphs herein.

72. Plaintiff also seeks to maintain this action pursuant to Fed. R. of Civ. P. 23, as an
opt-out class action, for an on behalf all hourly-paid restaurant workers who were or have been
affected by Defendants’ unlawful common policies and practices which include failure to pay
overtime compensation, in violation of the Pennsylvania Minimum Wage Act, 43 P.S. § 333.101
et seg. (‘PMWA”) and attendant regulations, 34 Pa. Code § 231.1 ef seq. as well as the
Pennsylvania Wage Payment and Collection Law, 43 P.S. § 260.1 e¢ seg. (°WPCL”).

73. Plaintiff brings this Rule 23 class action on his own behalf and on behalf of:

All hourly-paid restaurant workers employed by Defendants in the Commonwealth
of Pennsylvania at any time from three (3) years prior to the filing of this Complaint
through the date of judgment.

Plaintiff reserves the right to amend this definition as necessary.

74. ‘Plaintiff brings this Rule 23 class action against Defendants to recover unpaid
Case 5:19-cv-02272-JLS Document1 Filed 05/24/19 Page 13 of 21

overtime wages, liquidated damages, pre- and post-judgment interest, and reasonable attorneys’
fees and costs pursuant to the PMWA and WPCL.

75. The members of the Rule 23 class are so numerous that joinder of all class members
in this case would be impractical. Plaintiff reasonably estimates that there are a substantial number
of class members in the Commonwealth of Pennsylvania, The Rule 23 class members should be
easy to identify from Defendants’ payroll and personnel records.

76. There is a well-defined community of interest among the Rule 23 class
members and common questions of law and fact predominate in this action over any questions
affecting each individual class member.

77.  Plaintiff’s claims are typical of those of the Rule 23 class members in that they
and all other class members suffered damages as a direct and proximate result of Defendants’
common and systemic payroll policies and practices. All of the class members were subject
to the same corporate practices of Defendants, as alleged herein, of failing to pay overtime
compensation. Any lawsuit brought by an employee of Defendants would be identical to a
suit brought by any other employee for the same violations and separate litigation would cause
a risk of inconsistent results.

78. Plaintiff was employed by Defendants in the same capacity as all of the class
members. All class members were treated the same or similarly by management with respect
to pay or lack thereof. This treatment included, but was not limited to, failure to pay overtime
compensation. Thus, there are common questions of law and fact which are applicable to each
and every one of the class members.

79, — Plaintiff will fully and adequately protect the interests of the class members and

have retained counsel who are qualified and experienced in the prosecution of nationwide

10
Case 5:19-cv-02272-JLS Document1 Filed 05/24/19 Page 14 of 21

wage and hour class actions. Plaintiff and his counsel do not have interests that are contrary
to, or conflicting with, the interests of the class members.

80. Defendants’ corporate-wide policies and practices affected all class members
similarly, and Defendants benefited from the same type of unfair and/or wrongful acts as to each
class member. Plaintiff’s claim arises from the same legal theories as all other class members.
Therefore, this case will be more manageable and efficient as a Rule 23 class action. Plaintiff and
his counsel know of no unusual difficulties in this case.

81. Plaintiff and the Rule 23 class members demand a trial by jury.

COUNT I
Violation of the Fair Labor Standards Act, 29 U.S.C. § 201 ef seq.
[Failure to Pay Overtime Wages]
82. Plaintiff re-alleges and incorporates all previous paragraphs herein.
83. 29U,S.C. § 207(a)(1) provides:
[N]o employer shall employ any of his employees who in any
workweek is engaged in commerce or in the production of goods for
commerce, or is employed in an enterprise engaged in commerce or
in the production of goods for commerce, for a workweek longer
than forty hours unless such employee receives compensation for his
employment in excess of the hours above specified at a rate not less
than one and one-half times the regular rate at which he is employed.

84. In several weeks, Plaintiff and other hourly-paid restaurant workers were required
to perform work for over forty (40) hours a week.

85. Defendants failed to properly pay Plaintiff and other hourly-paid restaurant workers
overtime compensation at a rate of not less than one and one-half (1.5) times the regular rate of pay
for all hours worked in excess of forty (40) per workweek.

86, Defendants’ conduct and practices, described herein, were willful, intentional,

unreasonably, arbitrary, and in bad faith.

Il
Case 5:19-cv-02272-JLS Document1 Filed 05/24/19 Page 15 of 21

87. Because Defendants willfully violated the FLSA, a three (3) year statute of
limitations shall apply to such violation pursuant to 29 U.S.C. § 255(a).

88. Asaresult of Defendants’ uniform and common policies and practices described
above, Plaintiff and the putative FLSA collective members were illegally deprived of overtime
compensation earned, in such amounts to be determined at trial, and are entitled to recovery of
such total unpaid amounts, liquidated damages, reasonable attorneys’ fees, costs and other
compensation pursuant to 29 U.S.C § 216(b).

COUNT II
Violation of the Pennsylvania Minimum Wage Act, 43 P.S. § 333.101 ef seq.
Failure to Pay Overtime Wages]

89. Plaintiff re-aileges and incorporates all previous paragraphs herein.

90. In several weeks, Plaintiff and other hourly-paid restaurant workers were required
to perform work for over forty (40) hours a week.

91. Defendants failed to properly pay Plaintiff and other hourly-paid restaurant workers
overtime compensation at a rate of not less than one and one-half (1.5) times the regular rate of pay
for all hours worked in excess of forty (40) per workweek.

92. Defendants’ conduct and practices, described herein, were willful, intentional,
unreasonably, arbitrary, and in bad faith.

93. Asa result of Defendants’ uniform and common policies and practices described
above, Plaintiff and the putative Rule 23 class members were illegally deprived of overtime
compensation earned, in such amounts to be determined at trial, and are entitled to recovery of
such total unpaid amounts, pre- and post-judgment interest, reasonable attorneys’ fees, costs and

other compensation pursuant to PMWA.

12
Case 5:19-cv-02272-JLS Document1 Filed 05/24/19 Page 16 of 21

COUNT III
Violation of the Pennsylvania Wage Payment and Collection Law, 43 P.S. § 260.1 et seg.
[Failure to Pay Overtime Wages]

94, Plaintiff re-alleges and incorporates all previous paragraphs herein.

95. In several weeks, Plaintiff and other hourly-paid restaurant workers were required
to perform work for over forty (40) hours a week.

96, Defendants did not pay the hourly-paid restaurant workers overtime compensation
for all hours worked in excess of forty (40) in a workweek.

97. Plaintiff and other hourly-paid restaurant workers expected to be paid overtime
compensation at a rate of not less than one and one-half (1.5) times the regular rate of pay for ail
hours worked in excess of forty (40) in a workweek.

98. An implied-in-fact contract existed between Defendants and the hourly-paid
restaurant workers including Plaintiff that they were to be paid for overtime compensation at a rate
of not less than one and one-half (1.5) times the regular rate of pay for all hours worked in excess
of forty (40) in a workweek.

99, Defendants violated their statutory and contractual obligations by failing to pay
Plaintiff and the putative Rule 23 class members overtime compensation at a rate of not less than
one and one-half (1.5) times the regular rate of pay for all hours worked in excess of forty (40) per
week.

100. Defendants’ conduct and practices, described herein, were willful, intentional,
unreasonably, arbitrary, and in bad faith.

101. Asaresult of Defendants’ uniform and common policies and practices described
above, Plaintiff and the putative Rule 23 class members were illegally deprived of overtime

compensation earned, in such amounts to be determined at trial, and are entitled to recovery of

13
Case 5:19-cv-02272-JLS Document 1 Filed 05/24/19 Page 17 of 21

such total unpaid amounts, liquidated damages, pre- and post-judgment interest, reasonable
attorneys’ fees, costs and other compensation pursuant to WPCL.
RELIEF REQUESTED
WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief
against Defendants, and each of them, individually, jointly and severally:

(A) Adeclaratory judgment that Defendants’ wage practices alleged herein violate the overtime
provisions of the Fair Labor Standards Act, 29 U.S.C. § 201 e¢ seg., and attendant
regulations at 29 C.F.R. § 516 et seq.;

(B) A declaratory judgment that Defendants’ wage practices alleged herein violate the
Pennsylvania Minimum Wage Act, 43 P.S. § 333.101 et seg. and attendant regulations, 34
Pa. Code § 231.1 et seg. as well as the Pennsylvania Wage Payment and Collection Law,
43 PS, § 260.1 et seq.;

(C) An Order for injunctive relief ordering Defendants to comply with the FLSA, PMWA and
WPCL and end all of the illegal wage practices alleged herein;

(D) Certifying this case as a collective action in accordance with 29 U.S.C. § 216(b) with
respect to the FLSA claims set forth herein;

(E) Certifying this action as a class action pursuant to Fed R. Civ. P. 23 with respect to the
PMWA and WPCL claims set forth herein;

(F) Ordering Defendants to disclose in computer format, or in print if no computer readable
format is available, the names, addresses, e-mail addresses, telephone numbers, dates of
birth, job titles, dates of employment and locations of employment of all FLSA collective.
and Rule 23 class members;

(G) Authorizing Plaintiffs counsel to send notice(s) of this action to all FLSA collective and

14
(H)

(1)

)

(K)

(L)

(M)

(N)

(O)

Case 5:19-cv-02272-JLS Document1 Filed 05/24/19 Page 18 of 21

Rule 23 class members, including the publishing of notice in a manner that is reasonably
calculated to apprise the FLSA collective members of their rights by law to join and
participate in this lawsuit;

Designating the Lead Plaintiff as the representatives of the FLSA collective and Rule 23
class in this action;

Designating the undersigned counsel as counsel for the FLSA collective and Rule 23 Class
in this action;

Judgment for damages for all unpaid overtime wages and liquidated damages to which
Plaintiff and the FLSA collective members are lawfully entitled under the FLSA, 29 U.S.C.
§ 201 ef seqg., and attendant regulations at 29 C.F.R. § 516 et seq.;

Judgment for damages for all unpaid overtime wages, liquidated damages and pre- and
post-judgment interest to which Plaintiff and the Rule 23 class members are lawfully
entitled under the Pennsylvania Minimum Wage Act, 43 P.S. § 333.101 ef seg. and
attendant regulations, 34 Pa. Code § 231.1 ef seq. as well as the Pennsylvania Wage
Payment and Collection Law, 43 P.S. § 260.1 et seq.;

An incentive award for the Lead Plaintiff for serving as representative of the FLSA
collective and Rule 23 class in this action;

Awarding reasonable attorneys’ fees and costs incurred by Plaintiff in this action as provided
by the FLSA, PMWA and WPCL;

Judgment for any and all civil penalties to which Plaintiff and the FLSA collective and
Rule 23 class members may be entitled; and

Such other and further relief as to this Court may deem necessary, just and proper.

15
Case 5:19-cv-02272-JLS Document 1 Filed 05/24/19 Page 19 of 21

JURY DEMAND

Plaintiff, individually and on behalf of all other FLSA collective and Rule 23 class
members, by and through his attorneys, hereby demands a trial by jury pursuant to Rule 38 of the
Federal Rules of Civil Procedure and the court ruies and statutes made and provided with respect

to the above entitled claims.

Dated: May 23, 2019
ee) SUBMITTED,

By:

 

Jason T. Bréwn, PA Bar # 79369
BROWN,LLC

111 Town Square Place, Suite 400
Jersey City, New Jersey 07310

T: (877) 561-0000

F: (855) 582-5297

jtb@jtblawgroup.com

Attorneys for Plaintiff

16
Case 5:19-cv-02272-JLS Document 1 Filed 05/24/19 Page 20 of 21

Exhibit A
Case 5:19-cv-02272-JLS Document 1 Filed 05/24/19 Page 21 of 21

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

ROBERT STENGEL, individually and on
behalf of others similarly situated,
Civil Case No.

Plaintiff,

VS.

HOPS AT THE PADDOCK, INC. and SCOTT
HOPPY,

Defendants.

 

 

CONSENT TO SUE

I hereby consent to be a Plaintiff in the Fair Labor Standards Act case captioned above. I
hereby consent to the bringing of any claims I may have under the Fair Labor Standards Act (for
unpaid minimum wages, overtime, liquidated damages, attorney’s fees, costs and other relief)
and applicable state wage and hour law against the Defendant(s). I further consent to bringing
these claims on a collective and/or class basis with other current/former employees of
Defendant(s), to be represented by Brown, LLC, and to be bound by any settlement of this action
or adjudication by the Court.

Signed: flit Dated: 05/21/2019

Robert Stengel

Name:

 

City, State, Zip Code

Address:

 

Street

 

 
